In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00085-CV

TEJAS SPECIALTY GROUP, INC. AND           §   On Appeal from the 17th District Court
TEJAS SPECIALTY CONCRETE
COATINGS, LLC, Appellants
                                          §   of Tarrant County (017-313064-19)

V.
                                          §   June 3, 2021

UNITED SPECIALTY INSURANCE
COMPANY, Appellee                         §   Memorandum Opinion by Justice Wallach


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We reverse the trial court’s judgment granting

Appellee United Specialty Insurance Company’s Motion for Summary Judgment and

denying Appellants Tejas Specialty Group, Inc. and Tejas Specialty Concrete Coatings,

LLC’s Motion for Partial Summary Judgment as to United, and we render judgment in

favor of Tejas that United had a duty to defend it regarding Icon Builders, LLC’s
Third-Party Petition and that United breached that duty by failing to defend Tejas

when requested. We remand this case to the trial court for further proceedings

consistent with this opinion.

       It is further ordered that Appellee United Specialty Insurance Company shall

pay all of the costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Mike Wallach___________________
                                           Justice Mike Wallach